Citation Nr: 0918544	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-26 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to September 22, 2006, 
for the reinstatement of VA compensation benefits.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 
to March 1972 and from March 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision of the RO that 
reinstated the Veteran's VA compensation benefits effective 
on September 22, 2006.  His first payment was made effective 
October 1, 2006.  

In his August 2007 Substantive Appeal, the Veteran requested 
a personal hearing before a Veterans Law Judge in Washington, 
D.C.  However, in a March 2009 response to the Board's 
inquiry regarding his request, he stated that he was 
currently in prison and would not be able to report for a 
hearing.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).  


FINDINGS OF FACT

1.  In November 2002, the RO received notice from a sheriff's 
department that the Veteran was the subject of an outstanding 
warrant that had been issued on July 23, 2002.  

2.  In June 2004, the RO terminated the Veteran's VA 
compensation benefits, effective on July 23, 2002, based on a 
finding that the Veteran was a fugitive felon.  The Veteran 
did not file a timely appeal of this determination.  

3.  On September 22, 2006, the Veteran provided evidence to 
VA that the outstanding warrant had been cleared on November 
8, 2004.  


CONCLUSION OF LAW

An effective date prior to September 22, 2006, the date on 
which VA was notified that the Veteran was no longer a 
fugitive felon, for the reinstatement of VA disability 
compensation benefits is not assignable.  38 U.S.C.A. § 5313B 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.665(n) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain fugitive veterans.  

Thus, VCAA is not applicable to this appeal, and further 
discussion of compliance with the VCAA is not required.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under VCAA is not applicable to a matter of statutory 
interpretation).  

Analysis

Effective December 27, 2001, Congress enacted the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976.  That act provides that a veteran 
eligible for compensation benefits may not be paid such 
benefit for any period during which he is a fugitive felon.  

The term "fugitive felon" means a person who is a fugitive by 
reason of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under federal or state law.  38 U.S.C.A. § 5313B (West 
2002 & Supp. 2008); 38 C.F.R. § 3.665(n)(2) (2008).  

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.  

In November 2002, VA was advised by the Cumberland County 
Sheriff's Office that the Veteran had been identified as a 
fugitive felon because he was the subject of an outstanding 
warrant, dated on July 23, 2002.  

In an April 2004 letter, the RO informed the Veteran that the 
law prohibited payment of any compensation benefits to 
fugitive felons.  He was further informed that VA had to 
terminate benefits on either the date of the warrant or on 
the date of the law which prohibited such payments, whichever 
was later.  

In this case, the Veteran's benefits were terminated 
effective on July 23, 2002, which was the date of the 
warrant.  He was provided a period of 60 days to clear the 
warrant or advise VA if the wrong person had been identified 
before his benefits would be terminated.  He was also advised 
that he had a right to a personal hearing on the matter if 
the request was made within 30 days of the date of the 
letter.  

Finally, he was informed that benefits could be resumed as of 
the date the warrant is determined to have been cleared if 
the information was received by VA within one year of that 
date.  If the information was received more than one year 
after the date the warrant was cleared, benefits would only 
be payable from the date the information was received.  

No response was received from the Veteran, and in a June 2004 
letter, he was informed that his benefits had been terminated 
effective July 23, 2002.  He did not appeal the 
determination.  Hence, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

In September 2006, the Veteran contacted VA to have his 
benefits reinstated.  In a subsequent letter, the RO informed 
him that no action could be taken on his request until they 
received documentation that resolved his fugitive felon 
status.  

On September 22, 2006, the RO received documentation from the 
Veteran which indicated that the outstanding warrant had been 
resolved as of November 8, 2004.  

On that date, the veteran was convicted of a felony (indecent 
liberty with a child) that had been committed on 
July 10, 2002 and was placed on probation/parole for a period 
of 24 months.  He was convicted of another felony (sexual 
exploitation of a minor in the first degree) that occurred on 
November 1, 2003 in violation of his parole.  As a result, he 
was sentenced to one year and one month of prison time for 
the November 2004 conviction.  He was also sentenced to more 
than five years in prison for the second offense.  

Consequently, his compensation benefits were reinstated, 
effective from the date the RO received evidence that the 
warrant had been cleared, i.e., September 22, 2006.  This is 
the earliest date that compensation benefits may be 
reinstated since the evidence was received more than one year 
after the warrant was cleared.  

The Veteran has asserted that he was not aware of the 
outstanding warrant until he was arrested in April 2004 and 
that the notices provided by VA in connection with the 
termination of his benefits were sent to an incorrect 
address.  

However, there is no indication in the file that the notices 
provided to the Veteran were returned as undeliverable.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity, and such evidence has not been 
presented in this case.  See Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  

In sum, the Board finds that the evidence of record 
establishes that the Veteran was a fugitive felon from July 
23, 2002, until the warrant against him was closed on 
November 8, 2004 and he committed a second felony in 
violation of his parole.  See 38 C.F.R. § 3.665(n)(2).  

Moreover, notice that the warrant had been cleared was 
received more than one year after the date that it was 
cleared.  In this case, application of the law to the facts 
is dispositive and the appeal must be denied because under 
the law there is no entitlement to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

An effective date prior to September 22, 2006, for the 
reinstatement of VA compensation benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


